         Case 2:18-cv-01549-NBF Document 60 Filed 05/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LISA ELLIS,                                         )
                                                    )
       Plaintiff,                                   )
                                                    )      Civil A. No. 18-1549
v.                                                  )      Senior Judge Nora Barry Fischer
                                                    )
BANK OF NEW YORK MELLON CORP.,                      )
                                                    )
       Defendant.                                   )
                                                    )

                                         JUDGMENT


       AND NOW, this 20th day of May, 2020 the Court having granted the Motion for Summary

Judgment filed by Defendant Bank of New York Mellon Corporation,

       IT IS HEREBY ORDERED that judgment is entered in favor of Defendant Bank of New

York Mellon Corporation and against Plaintiff Lisa Ellis; and

       IT IS FURTHER ORDERED that as there are no remaining claims in this action, the Clerk

of Court shall mark this case CLOSED.


                                                           s/Nora Barry Fischer
                                                           Nora Barry Fischer
                                                           Senior U.S. District Judge
cc/ecf: All counsel of record.
